DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-9 of U.S. Application 17/022,190 filed on December 27,2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-6 have been entered.
Claims 7-9 have been added.


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/27/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: a wiring board on which the magnetoelectric converter is mounted: a shield that restricts an electromagnetic noise into the magnetoelectric converter. wherein the shield includes a first shield and a second shield each having a plate shape, the first shield and the second shield being arranged such that surfaces are opposed to and spaced away from each other. a part of the electrical-conduction member and the wiring board having the magnetoelectric converter thereon are located between the surface of the first shield and the surface of the second shield, the part of the electrical-conduction member located between the first shield and the second shield extends in an extension direction that is along the surface of the second shield in combination with the other limitations of the claim.

Claims 2, 4, and 7-9 are also allowed as they depend on allowed claim 1.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: the second shield has the extending parts not only at the opposite ends but also between the opposite ends, and the extending part disposed between the opposite ends has a shorter length in a direction toward the first shield than the extending parts disposed at the opposite ends in combination with the other limitations of the claim.

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: the extending parts of the first shield are disposed at opposite ends in the extension direction of at least one of the two opposing sides, and the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868